Citation Nr: 1714455	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Ballard, Jr., Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from July 1979 to July 1986. He then served in the Army National Guard from November 1986 to March 2006, with periods of active duty (Army National Guard Mobilized Service) from February 1991 to May 1991, and from February 2003 to May 2004 in Iraq and Kuwait.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The March 2010 rating decision denied service connection for a right knee disability. Subsequently the Veteran submitted treatment records from the Southeast Alabama Medical Center Radiology Service dated February 2010, after which, the RO readjudicated and again denied the claim for service connection for a right knee disability in a May 2010 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND 

After reviewing the claim file, including lay statements provided by the Veteran, the Board finds that the issue on appeal must be remanded to the RO for further evidentiary development including seeking out any treatment records and a VA examination and medical opinion.
The Veteran contends, as asserted in his July 2009 statement, that his current right knee disability is the result of continuous physical training while in the military service. 

By way of background, service treatment records (STRs) do not show any complaints, diagnosis, or treatment of any knee problems. In January 2004, the Veteran underwent a post-deployment examination which showed no indication of leg injuries or problems. The Veteran was discharged from active duty in May 2004. 

VA medical treatment records from June 2004 show that within weeks of his discharge, the Veteran underwent a radiological examination after complaining of right knee pain. The report on the right knee includes three X-ray views that demonstrated preserved joint space with unremarkable bony and soft tissue. Additional VA medical treatment records from September 2004 include the Veteran's complaints of right knee pain. He specifically reported knee pain and "arthritis," which he continued to assert in VA treatment records dated November 2004, May 2008, November 2008, and February 2009. There was a diagnosis of right knee arthralgia in November 2008. In December 2008, it was reported that X-rays of the right knee did not identify any acute findings. In August 2009, it was noted that the Veteran had a two year history of non-traumatic right knee buckling. The assessment at the time was right patellar bursitis. The VA outpatient treatment records from February 2010 relate statements from the Veteran wherein he reported that when he first gets up from a seated position after he has been sitting for a while, his knee will "kind of give out on him." He also reported some medial soreness. Finally, he stated that he had not noticed any swelling or locking. The records also include knee X-rays that show well preserved joint spaces as well as an area of lucency in the medial femoral condyle right at the articular surface consistent with a possible osteochondral lesion. A subsequent right knee MRI showed marrow edema within the patella, particularly near the superior posterior aspect suggesting erosion on the patella or prior impaction on the femoral condyles, as well as a small joint effusion which was interpreted as either avascular necrosis or osteochondritis dissecans. The Veteran's current right knee diagnosis is not known, but it appears, from a September 2010 VA treatment record, that the Veteran may receive treatment from a private provider. Such records should be sought. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has not been provided with a VA examination related to his claim for service connection of a right knee disability. There is evidence of record indicating that the Veteran has a current right knee disability, and there is evidence, albeit dated, that his current knee disability may be connected to his military service, particularly as he was seen with knee complaints mere weeks after his service discharge, and he did not undergo a military separation examination just prior to his discharge. At present, there is insufficient competent medical evidence on file to properly adjudicate the claim. Thus, the Board finds that the low threshold for when VA must provide an examination assessing the nature and likely etiology of the Veteran's claimed disability has been met. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide information as to any private medical treatment providers who have treated him for a right knee disability, and furnish him with medical release forms authorizing VA to obtain any private treatment records on his behalf. The AOJ should also associate with the claim file updated VA records of treatment since May 2015. 

2. The AOJ should arrange to have the Veteran scheduled for a VA knee examination to determine the current diagnosis of all the Veteran's right knee disabilities, and whether they/it are/is related to service.  The claim file must be made available to the examiner in conjunction with the examination.  

After reviewing the entire record, the examiner is asked to render an opinion as to the following:

Whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed right knee disability was related to the Veteran's period of service to include physical training therein, as claimed by the Veteran. 

In rendering an opinion, the examiner should consider, and comment as appropriate, on the right knee symptom complaints as documented beginning in June 2004 within weeks of the Veteran's service discharge, and whether it is at least as likely as not that the those complaints were manifestations of his current knee disability.

The examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed.  

3. After completion of the aforementioned, the AOJ should readjudicate the claim for service connection for a right knee disability. If the benefit sought on appeal is not granted, then the AOJ should provide the Veteran with a supplemental statement of the case and afford him the appropriate opportunity to respond thereto. Thereafter, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).


